Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 17,455,789 filed on 11/19/21 has a total of 20 claims pending for examination; there are 2 independent claims and 18 dependent claims, all of which are examined below.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,210,260. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations disclosed in claims 2-21 of the instant case are also disclosed, inter alia, in claims 1-14 of U.S. Patent No. 11,210,260.  They appear to claim similar limitations using similar terminology (e.g. “a master device” instead of “a power supply”, “a slave device” instead of “a battery backup unit”, “a serial communication line” instead of an SCL and SDA line…).  Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the limitations “wherein: the I2C serial clock line is connected directly between the power supply and the battery backup unit; the I2C serial data line is connected directly between the power supply and the battery backup unit; and the controller is not in communication with the power supply or the battery backup unit.” and “wherein: the serial bus is connected directly between the power supply and the battery backup unit; and the controller is not in communication with the power supply or the battery backup unit.” from claims 1-14 of U.S. Patent No. 11,210,260 to arrive at claims 2-21 of the instant application in order to have a less complex system.  See In re Karlson, 311 F.2d 581, 583, 136 USPQ 184, 186 (CCPA 1963).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-4, 6-14, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20070240019 to Brady et al. (hereinafter Brady).
With regards to claims 2 and 12, Brady teaches a system for monitoring a master-slave communication, the system comprising: 
a master device [figs 1, 1A, 2A - element 2002 - paragraphs 5-8, 20]; 
a slave device [figs 1, 1A, 2A -  element 2004 – paragraphs 5-8, 20]; 
a serial communication line directly coupled between the master device and the slave device [figs 1, 1A, 2A - SDA and SCL lines - paragraphs 5-8, 30]; 
a controller [fig 2B elements 2500, 2010]; 
a first monitor line [fig 2A element 2500 directly coupled to SDA or SCL lines or indirectly coupled via element 2010] coupled between the controller and the serial communication line [fig 2A element 2500 directly coupled to SDA or SCL lines or indirectly coupled via element 2010]; 
wherein the controller is configured to: 
monitor a digital communication transmitted on the serial communication line from one of the master device and the slave device directed to the other of the master device and the slave device, wherein the digital communication comprises a message [paragraphs 6, 35, 49 reading a temperature and if too high, turn on a fan or rotate faster, or controlling a state of a device];
interpret the message [paragraphs 6, 35, 49 reading a temperature and if too high, turn on a fan or rotate faster, or controlling a state of a device]; and 
perform a control function based on the interpreted message [paragraphs 6, 35, 49 reading a temperature and if too high, turn on a fan or rotate faster, or controlling a state of a device].

With regards to claims 3 and 13, Brady teaches the system of claim 2, wherein the controller is configured to interpret the message by determining at least one of [note use of alternate language] a start bit, an address, an acknowledgment, a negative acknowledgment, a data value, and a stop bit of the digital communication [paragraphs 5, 30].

With regards to claims 4 and 14, Brady teaches the system of claim 3, wherein the controller is configured to interpret the message to obtain the data value of the digital communication and to perform the control function based on the obtained data value [paragraphs 6, 35, 49].

With regards to claims 6 and 16, Brady teaches the system of claim 2, wherein the controller is configured to perform the control function by controlling operation of a device other than the master device or the slave device [Brady paragraphs 6, 35, 49].

With regards to claims 7 and 17, Brady teaches the system of claim 6, wherein the other device comprises a fan; and wherein the controller is configured to control a speed of the fan based on the interpreted message [paragraphs 6, 35, 49].

With regards to claims 8 and 18, Brady teaches the system of claim 7, wherein the controller is configured to: interpret the message by extracting a temperature of the slave device from the message transmitted from the slave device to the master device; and control the speed of the fan by comparing the extracted temperature to a target temperature reference [paragraphs 6, 35, 49].

With regards to claims 9 and 19, Brady teaches the system of claim 2, wherein the controller [fig 2B elements 2500 and 2010] and the first monitor line do not interrupt the serial communication line between the master device and the slave device [fig 2B elements 2500, 2010 coupled to the serial bus (SCA and SDA lines) via node connection(s) in order for monitoring (probing/reading signals) to take place.  Note that it’s not coupled in a manner that slows down a signal since it’s not in-between any other elements].

With regards to claims 10 and 20, Brady teaches the system of claim 9, wherein the controller is configured to monitor the digital communication without introducing a delay to the digital communication [fig 2B shows elements 2500, 2010 coupled to the serial bus (SCA and SDA lines) via node connection(s) in order for monitoring (probing/reading signals) to take place.  Note that it’s not coupled in a manner that slows down a signal since it’s not in-between any other elements].

With regards to claim 11, Brady teaches the system of claim 2, wherein the serial communication line comprises a line of one of [note use of alternate language] an inter-integrated circuit (I2C) bus, a serial peripheral interface (SPI) bus, a controller area network (CAN) bus, and a universal asynchronous receiver-transmitter (UART) bus [paragraphs 8, 30, 35, 49].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20070240019 to Brady et al. (hereinafter Brady) in view of US Patent No. 9,772,666 to Kam et al. (hereinafter Kam).

With regards to claim 5 and 15, Brady teaches all of the above but is silent as to wherein the master device comprises a power supply; and wherein the slave device comprises a battery backup unit.
However, Kam teaches in figure 2 a master comprising a power supply and a slave comprising a battery pack (a battery backup unit) for the benefit of providing communications between the elements for monitoring to take place [Kam column 1 line 27 to column 2 line 19].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brady and Kam to have the master comprise a power supply and the slave comprise a  battery pack (a battery backup unit) for the benefit of providing communications between the elements for monitoring to take place [Kam column 1 line 27 to column 2 line 19].
Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome the Double Patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 21, Brady teaches the method of claim 12, wherein the master electronic device and the slave electronic device are not aware that the controller is configured to monitor the serial communication, in combination with the other limitations found in the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 20120169117 to Park teaches in a battery pack system, sensing a temperature over an I2C bus and controlling heat by changing the state of a cooling fan.
US Patent No. 9,432,298 to Smith teaches using an SMBus (I2C bus) to communicate with power supplies, batteries, temperature sensors, fan control, and fan voltage sensors. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM

/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181